276 S.W.3d 843 (2008)
John R. HOFF and Joyce A. Hoff, Appellants,
v.
HIBBARD HARDWARE, INC., Respondent.
No. ED 91111.
Missouri Court of Appeals, Eastern District, Division Three.
November 4, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 18, 2008.
Daniel J. McMichael, Kirkwood, James O. Hacking, St. Louis, MO, for Appellant.
William F. James, St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
John R. Hoff and Joyce A. Hoff (collectively referred to as "Plaintiffs") appeal from the grant of summary judgment in favor of Hibbard Hardware, Inc. ("Hibbard Hardware") on Plaintiffs' claims for premises liability and loss of consortium. Plaintiffs argue the trial court erred in granting summary judgment in favor of Hibbard Hardware because there was a genuine issue of material fact as to (1) whether Hibbard Hardware made use of the public sidewalk and steps for its own purposes and benefit, and (2) whether Hibbard Hardware artificially created, through negligence or affirmative action, a condition that made the public sidewalk and steps unsafe.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).